Citation Nr: 1541629	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In a February 2014 decision, the Board denied the Veteran's claim for entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, pursuant to a Joint Motion for Remand, the Court vacated the February 2014 decision and remanded the claim to the Board for action consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in January 2013 and June 2013.  The January 2013 remand directed that the Veteran should be afforded a VA examination to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  The Veteran was unable to report for an examination scheduled in February 2013.

In June 2013, the claim was remanded again to afford the Veteran a VA examination to consider the combined effects of his service-connected disabilities on his employability.  The June 2013 remand directed that the Veteran should undergo a VA examination to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  The Veteran was afforded examinations by three different VA examiners in September 2013.  None of the examiners addressed the combined effects of the Veteran's service-connected disabilities.

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the Joint Motion, the parties, citing Stegall, found that the Board did not ensure substantial compliance with the directives set forth in the January 2013 and June 2013 remands.  In order to ensure compliance with the prior remands, the case must be remanded to obtain a VA examination addressing the combined effects of the Veteran's service-connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding the combined impact of the Veteran's service-connected disabilities on his employability.  The claims file should be provided for the examiner's review.  The review of the claims file should be noted in the examination report. 

The examiner should consider the following service-connected disabilities:  squamous cell carcinoma, diabetic nephropathy, posttraumatic stress disorder (PTSD), diabetes mellitus, peripheral neuropathy of the lower extremities, tinnitus and bilateral hearing loss

The examiner should provide an opinion based on the evidence of record as to impact of the Veteran's service-connected disabilities on his ability to retain and maintain employment without consideration of the Veteran's age and any nonservice-connected disabilities.  The examiner should consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

If the examiner determines that no single service-connected disability precludes the Veteran from securing and maintaining gainful employment, then the examiner should determine whether two or more of the disabilities, together, preclude him from securing and following substantially gainful employment.  

The examiner should specifically comment on the January 2009 letter from the Veteran's treating physician, stating that the Veteran is unemployable due to diabetes and recurring skin cancer.  

2.  Following the completion of the requested development, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




